

Exhibit 10.1


TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Agreement”) is made as of the 30th day of
March, 2011 by and between Bohai Pharmaceuticals Group, Inc., a Nevada
corporation (the “Company”), and Euro Pacific Capital, Inc. (the “Investor
Representative”).


WHEREAS, effective as of June 30, 2010, the Company and the Investor
Representative entered into that certain Amendment and Agreement (the “A&A”) in
order to modify certain provisions of the Company’s two year convertible notes
(“Notes”) and three year common stock purchase warrants (the “Warrants”), each
issued to certain investors of the Company (the “Investors”) on January 5, 2010;


WHEREAS, pursuant to Section 2.8 of that certain Securities Purchase Agreement,
dated January 5, 2010, between the Company and the Investors, each Investor duly
appointed the Investor Representative as such Investor’s true and lawful agent
and attorney-in-fact to, among other matters, modify or waive any terms and
conditions of the Notes and Warrants and to be such Investor’s exclusive
representative with respect to any matter, suit, claim, action or proceeding
arising with respect to any transaction contemplated by the Notes and the
Warrants (the “Power of Attorney”); and


WHEREAS, after further discussions, the Company and the Investor Representative
(exercising the Power of Attorney on behalf of the Investors) desire to
terminate the A&A.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and pursuant to the applicable
provisions of the SPA, the Notes and the Warrants, the parties hereby agree as
follows:


1.           Termination.  The A&A and each term and provision of the A&A is
hereby terminated and shall be of no further force and effect.


2.           Effect of Termination.  As a result of the termination of the A&A
implemented hereby, the Notes and the Warrants, as well as the Agent Warrants
(as defined in the A&A), shall remain unmodified and in full force and effect as
of their dates of original issuance.


3.           Power of Attorney.  The Investor Representative represents and
warrants that it: (a) has the full power and authority to enter into this
Agreement and to bind each of the Investors to the terms and conditions hereof;
and (b) has received no notice regarding and is not otherwise aware that any
Investor has revoked or modified, or sought or desires to revoke or modify, the
Power of Attorney with respect to such Investor or any Investor.  The Investor
Representative agrees to indemnify and hold harmless the Company and its
directors, officers, employees and agents from and against any and all losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such persons may become subject directly as a result of any breach of the
specific representations contained in this Section 3 and will reimburse any such
persons for all such amounts as they are incurred by such persons.
 
 
1

--------------------------------------------------------------------------------

 

4.           Binding Effect.  The parties acknowledge and agree that this
Agreement complies with all of the applicable terms and conditions of the Notes,
Warrants and Agent Warrants that are necessary to effect the termination
described herein and therefore, upon the execution and delivery hereof by the
parties, this Agreement shall have such binding effect.


5.           Governing Law; Venue.  All questions concerning the construction,
validity, enforcement and interpretation of the this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


6.           Counterparts.  This Agreement may be executed in any number of
counterparts, in PDF format or by facsimile, each of which shall be deemed to be
an original, and all of which taken together shall constitute one and the same
instrument.


[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed and delivered on their behalf as of the date first above
written.



 
BOHAI PHARMACEUTICALS GROUP, INC.
       
By:
/s/ Hongwei Qu
   
Name:
Hongwei Qu
   
Title:
President and CEO
       
EURO PACIFIC CAPITAL, INC., as Investor
 
Representative and on behalf of the Agent Warrant holders
       
By:
/s/ Gordon McBean
   
Name:
Gordon McBean
   
Title:
President



Acknowledged and Agreed with respect to its Agent Warrants:


CHARDAN CAPITAL MARKETS, LLC
     
By:
/s/ Steven Urbach
   
Name:
Steven Urbach
   
Title:
President
 

 
 
3

--------------------------------------------------------------------------------

 
 

 